 



Exhibit 10.1
MORTGAGE LOAN SUBSERVICING AGREEMENT
This SUBSERVICING AGREEMENT ( this “SA”) is made as of September 25th, 2006
between:
ebank MORTGAGE, LLC, a Georgia limited liability company (“Lender”) and a
subsidiary of ebank, a federally chartered thrift, whose address is 2401 Lake
Park Drive, Suite 200, Smyrna, Georgia; and
SUNSHINE MORTGAGE CORPORATION, a Georgia corporation (“Subservicer”), whose
address is 2401 Lake Park Drive, Suite 300, Smyrna, Georgia
Recitals:
A. Subservicer is in the business of originating, servicing and subservicing
real estate mortgage loans.
B. Lender is an affiliate of Subservicer.
C. Subservicer has the capacity to subservice for Lender the residential
mortgage loans currently in Lender’s closed loan portfolio (which, together with
any mortgage loans hereafter added with Parties’ consent, are collectively the
“Mortgage Loans”). Lender is or will be either (1) the owner of the Mortgage
Loans or (2) the owner of the Servicing Rights to the Mortgage Loans. For
reference in succeeding paragraphs of this SA, any mortgage loans for which
Lender is the owner loan or for which Lender may acquire ownership of the
servicing rights in the future, are referred to as “subservicing” or simply as
Mortgage Loans.
D. Lender desires that Subservicer subservice the Mortgage Loans and Subservicer
is in agreement to do so, on the terms and conditions hereinafter provided.
NOW THEREFORE, in consideration of the covenants and agreements contained in
this SA, the Parties agree as follows:
ARTICLES — DEFINTIONS
1.1 For purposes of this SA, each of the following terms shall have the
meaning(s) specified:
          “Account Maintenance Fee” is defined in Section I.B(2) of Schedule II.
          “Advances” is defined in Section 3.5.
          “Agencies” mean Freddie Mac, Fannie Mae and Ginnie Mae, each an
“Agency”.
          “Ancillary Income” means all fees, administrative fees and other
income collected by Subservicer with respect to the Mortgage Loans, either
directly from Mortgagors or from others, including without limitation, Optional
Insurance premiums, late charges, insufficient funds check charges, assumption
fees, release of liability fees, partial release fees, deed release and
satisfaction fees

 



--------------------------------------------------------------------------------



 



and any other incidental fees permissible under Applicable Requirements, but
does not include (1) servicing fees paid by an Investor to Lender pursuant to a
contractual agreement under which Lender is obligated to service any of the
Mortgage Loans for such investor; (ii) reimbursement of Advances or certain
expenses as herein provided; (iii) the fees and charges described in Sections
I.A, I.B, I.D, I.E, I.F, I.G, I.H, I.I, I.J, I,K, I.L, and I.M., Part II and
Part III of Schedule II; (iv) collections of T&I and P&I payments from
Mortgagors; (v) Loss Mitigation Fees; (vi) origination fees and points even if
(for Lender’s convenience) reported by Subservicer to the IRS (vii) prepayment
penalties, which shall be retained by Lender; nor (viii) pay-by-phone fees,
which shall be retained by Subservicer and for which Subservicer shall pay all
associated vendor charges.
          “Applicable Requirements” means and includes, as of the time of
reference, all of the following: (i) all Mortgage Loan-related contractual
obligations of any Prior Servicer, of Lender and of Subservicer, contained in
the mortgage loan documents for which Lender or Subservicer or any prior
Subservicer was at any time responsible; (ii) all applicable Mortgage
Loan-related federal, state and local legal and regulatory requirements
(including statutes, rules, regulations and ordinances) binding upon Lender or
Subservicer or Prior Subservicer; (iii) all other applicable Mortgage
Loan-related requirements and guidelines of (1) each governmental agency, board,
commission, instrumentality or other governmental body or officer having
jurisdiction (including without limitation those of FHA, Freddie Mac, Fannie
Mae, Ginnie Mae, HUD, USDA/RHS, and VA and their respective Guides) and (2) any
applicable PMI companies, including without limitation their respective Guides;
and (iv) all other applicable judicial and administrative judgments, orders,
stipulations, awards, writs and injunctions.
          “ARM” means an adjustable rate Mortgage Loan that allows the holder of
the promissory note secured thereby to periodically adjust the interest rate
based on movement in a specified index in accordance with the schedule set forth
in said promissory note.
     “Balloon” refers to a Mortgage Loan the principal of which will not fully
amortize before the scheduled maturity of the Mortgage Loan.
     “Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a
day on which insured depository institutions in Georgia are authorized or
obligated by law to be closed.
     “Confidential Information” means, but is not limited to, any items
(irrespective of the media used) marked by the disclosing Party as confidential,
any items identified by the disclosing Party which qualify as a trade secret
pursuant to state law, technical and business information relating to the
disclosing Party’s customers, products, research and development, production,
manufacturing and engineering processes, computer software, costs, finances,
marketing, production, future business plans, subcontractors, the Mortgagors or
obligors under any Mortgage Loan, and Lender’s mortgage loan products, whether
delivered prior to, contemporaneously with or after the execution of this SA.
The term “Confidential Information” shall not include information which :
(i) was already known to the receiving Party prior to the time it is disclosed
to the receiving Party; (ii) is in or has entered the public domain through no
breach of this SA or other wrongful act of the receiving Party; (iii) has been
rightfully received from a third party without breach of this SA; (iv) has been
approved for release by written authorization of the disclosing Party; or (v) is
required to be disclosed to regulators pursuant to the final binding order of a
governmental agency or court of competent jurisdiction or as otherwise

2



--------------------------------------------------------------------------------



 



required by law, provided that the disclosing Party has been given reasonable
notice thereof and the opportunity to contest same if desired.
     “Cut-Off Date” means the last day of an Investor accounting cycle or
reporting cycle, as the context indicates.
     “Escrow Accounts” means all funds and accounts at the time of reference
held under the related Mortgage Loans by or for Lender on behalf of the
Mortgagors, Investors or others, including but not limited to: (i) Mortgage Loan
trust funds and impound accounts maintained or controlled by or for Lender for
the purpose of paying, when due, Mortgage Loan-related real estate taxes,
special assessments and/or ground rents, hazard insurance premiums, and mortgage
insurance premiums; (ii) P&I collections (including payoff funds) not yet
remitted to the appropriate Investors; (iii) undisbursed loss draft proceeds
arising as a result of insured losses to Mortgage Loan collateral, buydown funds
and other unapplied funds; and (iv) all other Mortgage Loan funds held by or for
Lender in connection with the Mortgage Loans which do not constitute Lender’s
corporate funds.
     “Exit Fee” is defined in Part II of Schedule II.
     “Exit Related Charges” is defined in Part II of Schedule II.
     “FDIC” means the Federal Deposit Insurance Corporation and any successor.
     “FHA” means the Federal Housing Administration within HUD and any
successor.
     “FHLMC” or “Freddie Mac” means the Federal Home Loan Mortgage Corporation
and any successor.
     “Fidelity” means Fidelity Information Services, Inc, the computer service
bureau that provides Subservicer’s Fidelity System.
     “Fidelity System” means Subservicer’s automated mortgage loan servicing
system.
     “FNMA” or “Fannie Mae” means the Federal National Mortgage Association and
any successor.
     “GNMA” or “Ginnie Mae” means the Government National Mortgage Association
and any successor.
     “Guides” means, as of the time of reference, all Mortgage Loan-related
published guidance of FHA, Freddie Mac, Fannie Mae, Ginnie Mae, HUD, USDA/RHS,
VA and any PMI companies, including without limitation mortgagee letters,
announcements, circulars, handbooks and manuals which establish requirements or
procedures applicable to the origination, administration, assignment, pooling,
servicing or subservicing of the Mortgage Loans or claims against any identity
previously named herein.
     “Hazard Insurance” means all policies of property insurance insuring
against loss or damage to any Mortgaged Premises by fire and other perils,
including without limitation all endorsements and

3



--------------------------------------------------------------------------------



 



riders thereto, and including so-called fire and extended-coverage insurance
policies, homeowner’s insurance policies, flood insurance policies and windstorm
insurance policies.
     “HUD” means the U.S. Department of Housing and Urban Development and any
successor.
     “Investor” means, as of the time of reference: (i) Lender, with respect to
portfolio Mortgage Loans owned by Lender and subserviced by Subservicer
hereunder; (ii) Fannie Mae with respect to Mortgage Loans owned or securitized
by Fannie Mae; (iii) Freddie Mac with respect to Mortgage Loans owned or
securitized by Freddie Mac; (iv) with respect to Mortgage Loans collateralizing
securities guarantee by Ginnie Mae, either the Party having Issuer
responsibility or the holders of related Ginnie Mae-guaranteed certificates or
Ginnie Mae, as the context shall indicate; and (v) each owner and holder of
Mortgage Loans subserviced by Subservicer for Lender hereunder, other than any
owner and holder referred to in the clauses (i), (ii), (iii), or (iv).
     “IRC” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.
     “IRS” means the Internal Revenue Service or any successor.
     “Lender” means the Party identified as such at the top of Page 1 of this
SA.
     “Loss Mitigation Fees” are the fees and expenses for loss mitigation
activities.
     “MBSO” is defined in Section 2.9.2.
     “MERS” means the Mortgage Electronic Registration System and Mortgage
Electronic Registration, Inc., or any successor, collectively or singly, as the
context requires.
     “MERS Mortgage Loan” means any Mortgage Loan registered with MERS, whether
at or after the transfer date of such Mortgage Loan.
     “Mortgage”, “Mortgages”, and “Mortgage Loans” means the fixed-rate or
adjustable mortgage loans and the fixed-rate or adjustable mortgages, security
deeds, trust deeds, deeds of trust and other documents securing those loans
which comprise the residential mortgage loans being transferred, together with
any such loans hereafter subserviced hereunder by mutual agreement of Lender and
Subservicer.
     “Mortgaged Premises” means the real estate encumbered by a Mortgage to
secure a Mortgage Loan.
     “Mortgagor” means the one or more mortgagors, trustors of trust deeds and
deeds of trust, the grantors of any Mortgage securing a Mortgage Loan and the
owners of the Mortgaged Premises at the time of reference.
     “NCUA” means the National Credit Union Administration and any successor.

4



--------------------------------------------------------------------------------



 



     “Optional Insurance” means mortgage/credit life insurance, accidental death
insurance, disability insurance, unemployment insurance or any similar optional
insurance covering a Mortgagor for which premiums are collected by the
Subservicer.
     “Original Subservicing” means, as the context shall indicate, (i) the
Mortgage Loans existing in the Lender’s portfolio as of the date of the
execution of this SA or (ii) the subservicing of those Mortgage Loans as of the
date of execution of this SA.
     “Parties” means Lender and Subservicer referred to in this SA, each a
“Party”.
     “Person” means a human individual, partnership (limited or general),
corporation, limited liability company, joint venture, joint stock company,
association, unincorporated organization, government or agency or political
subdivision thereof, or other entity.
     “P&I” means principal and interest.
     “PMI” means private mortgage insurance.
     “PMI Companies” means the insurance companies that have issued or will
issue PMI policies insuring any of the Mortgage Loans.
     “Prime Rate” means the fluctuating prime rate established each Business Day
under the “MONEY RATES” column in The Wall Street Journal.
     “Prior Servicers” means, individually or collectively, all individuals and
entities that at any time originated, serviced or subserviced any of the
Mortgage Loans.
     “Recon Firm” is defined in Section 2.5(d)(2).
     “REO” means real estate owned, i.e. real property for which the title was
acquired by an Investor or by Lender through foreclosure of a Mortgage or
acceptance of a deed in lieu of foreclosure.
     “Servicing Rights” means the rights and responsibilities with respect to
servicing and subservicing the Mortgage Loans and the associated Escrow Accounts
and Mortgage Loan Files.
     “Subservicer” means the Party identified as such at the top of Page 1.
     “T&I” means taxes and insurance.
     “Term” is defined in Section 5.1.

5



--------------------------------------------------------------------------------



 



     “Transfer Date” means, for each Mortgage Loan, the date of delivery of the
subservicing of such Mortgage Loan to Subservicer for subservicing hereunder.
     “UCC” means the Uniform Commercial Code.
     “USDA/RHA” means the U.S. Department of Agriculture Rural Housing Service
and any successor.
     “VA” means U.S. Department of Veterans Affairs and any successor.

6



--------------------------------------------------------------------------------



 



ARTICLE II – MUTUAL AGREEMENTS
2.1 In General
     (a) The foregoing Recitals are incorporated herein and made a part hereof
as though restated in their entirety. Subservicer hereby agrees to subservice
the Mortgage Loans pursuant and subject to the terms of this SA. Subservicer
acknowledges and agrees that its provision of services hereunder will be subject
to Office of Thrift Supervision (“OTS”) oversight, review and examination.
     (b) Subservicer has only those duties specified in this agreement. The
Parties agree that Fannie Mae’s Guide will be the applicable “Guide” as to any
servicing function to be performed by subservicer hereunder unless Applicable
Requirements necessitate that another standard or procedure be applied to the
particular Mortgage Loan(s) in question.
2.2 Compliance
     (a) Subservicer will comply with, and Subservicer will endeavor to cause
each Mortgagor to comply with, all Applicable Requirements and will not take any
actions that would constitute or lead to violations of law by Lender or ebank.
     (b) Where applicable, Subservicer will comply with the National Housing
Act, as amended, and with the Servicemembers Civil Relief Act of 2003, as
amended, and with all rules and regulations issued under each of those statutes,
and with the requirements of PMI companies, including requirements concerning
the giving of notices and submitting of claims required to be given or submitted
to FHA, USDA/RHS, VA or to PMI Companies, to the end that the full benefit of
any applicable FHA insurance, the guaranty of the United States of America, or
PMI will inure to the benefit of Lender and Investors as their interests may
appear. Subservicer will prepare a monthly report of all such notices and/or
claims to Investor if requested in writing by Investor.
2.3 Duties of Subservicer with Respect to Mortgage Loans
     Until the principal balance and any accrued interest due is paid in full,
unless subservicing is sooner terminated pursuant to the terms hereof, but
subject always to the Applicable Requirements and Lender’s performance of its
obligations under Section 3.5, Subservicer shall:
     (a) Collect payments of principal, interest and applicable escrow deposits
for taxes, assessments and other public charges that are generally impounded,
hazard insurance premiums, FHA insurance or PMI premiums, and all other items,
as they become due;
     (b) Accept payments of P&I and Escrow Account deposits only in accordance
with the Mortgage Loan documents. Deficiencies in or excess payments or deposits
shall be accepted and applied, or accepted and unapplied, or rejected in
accordance with Applicable Requirements;

7



--------------------------------------------------------------------------------



 



(c) Apply all payments and escrow account deposits collected by it from the
Mortgagor, and maintain permanent mortgage account records which shall
accurately reflect: (i) at any time and in chronological order the date, amount,
distribution, payment due date and other transactions affecting the amounts due
from or to the Mortgagor; and (ii) the latest outstanding balances of principal,
escrow, advances and unapplied funds;
(d) Pending disbursement, segregate and hold Escrow Accounts in an institution
selected by Lender, whose deposits are insured by the FDIC or NCUA, meeting the
requirements of Freddie Mac, Fannie Mae or Ginnie Mae, as appropriate, in such
manner as to show the custodial nature thereof, and so that the Investor and
each separate Mortgagor whose funds have been contributed to such account(s)
will be individually protected, to the extent permitted by law, under the rules
of the FDIC or NCUA. Subservicer’s records shall show the respective interests
of the Investor and each Mortgagor in all such Escrow Accounts. All funds
collected for P&I shall be held and carried in Subservicer’s records either
(i) as trustee for Lender, or (ii) as trustee for Lender as custodian for other
Investors, as appropriate, and shall be established in such a manner as to
comply with all applicable rules and regulations of any governmental agency
insuring or guaranteeing the Mortgage Loan(s). Subservicer shall deposit funds
into Escrow Accounts within (2) Business Days after funds are applied to the
Mortgage Loans. All transfers to and withdrawals from Escrow Accounts will be
accomplished through check, wire or ACH transfers; and Lender agrees to
establish and maintain all Escrow Accounts in accordance with Agency or other
Applicable Requirements, to cooperate with Subservicer to facilitate appropriate
draws on such Escrow Accounts and to honor (or if Lender is not a bank or
thrift, to direct the banks or thrifts holding Lender’s Escrow Accounts to
honor) all such cash items, wires or ACH transfer requests initiated by
Subservicer;
(e) If any federal or state stature or rule of law requires the payment of
interest on Escrow Account deposits, then Subservicer will pay such interest on
Escrow Accounts which it maintains or controls, subject to Subservicer’s rights
of reimbursement under Section 3.5 of this SA. Lender will have the obligation
to notify Subservicer if it originates and transfers for subservicing to
Subservicer any loans in states where the payment of such interest on Escrow
Accounts is applicable. Subservicer will determine the amount of deposits to be
made by Mortgagors in accordance with RESPA, and will perform and furnish to
each Mortgagor all analyses of the Escrow Account in conformity with Applicable
Requirements;
(f) Maintain accurate records reflecting the status of taxes, ground rents and
other recurring charges generally accepted by the mortgage servicing industry
that would become a lien on the Mortgaged Premises if unpaid. For all Mortgage
Loans providing for the payment to and collection by Subservicer of Escrow
Account deposits, Subservicer shall pay such charges for which Escrow Account
deposits are maintained before any penalty date and, whenever possible and when
required by Applicable Requirements, in time to secure maximum discounts
available. Notwithstanding the aforementioned, should any penalty be incurred on
loans transferred to Subservicer within 30 days of the tax due date and Lender
has failed to notify Subservicer of such imminent disbursement requirement,
Lender will be obligated to reimburse Subservicer for said penalty;
(g) If funds held in a Mortgagor’s Escrow Account are insufficient to timely
pay, when due and in full, related real estate taxes and assessments, mortgage
insurance premiums, hazard insurance

8



--------------------------------------------------------------------------------



 



premiums, or other items customarily paid from the established Escrow Account,
Subservicer will: (1) make Advances to pay such items; (2) endeavor to collect
the repayment of the Advances from the Mortgagor in accordance with Applicable
Requirements; and (3) request reimbursement from Lender in accordance with
Section 3.5;
(h) For any Mortgage Loan for which Escrow Account deposits have been waived or
suspended by Lender, then, upon (i) notification to Subservicer by Subservicer’s
tax service of non-payment of real estate taxes, or (ii) notification to
Subservicer of non-payment of any other items for which the Lender established
escrow collections, or (iii) the failure of any Mortgagor to timely submit
evidence of premiums paid on renewal policies of hazard insurance, Subservicer
will endeavor to obtain the necessary funds or policies from the Mortgagor. If
the Mortgagor fails to timely cure the default, then Subservicer will: (1) make
an Advance to pay any delinquent taxes or other delinquent escrow items; (2) if
necessary, “force place” lapsed hazard insurance in at least an amount
sufficient to protect Lender’s interest; (3) request reimbursement from Lender
in accordance with Section 3.5; and (4) take appropriate steps to collect the
Advances as quickly as Applicable Requirements permit, and (if not already in
place and if Lender is permitted to do so under Applicable Requirements)
establish a fully funded Escrow Account at the earliest practicable time;
(i) Assure that improvements on the Mortgaged Premises securing each Mortgage
Loan are insured by Hazard Insurance issued by companies acceptable to Investor
in an amount at least equal to the unpaid principal balance of the Mortgage Loan
or the full insurable value of the improvements, whichever is less, of a type at
least as protective as fire and extended coverage, and containing a “standard”
mortgagee clause in the form customarily used in the area in which the Mortgaged
Premises are located. In all events, the provisions of the underlying Mortgage
Loan documents shall prevail. During the course of subservicing, the mortgagee
clause under the Hazard Insurance will name the party insured as follows:
ebank Mortgage, LLC
Its Successors and/or Assigns
2401 Lake Park Drive Suite 200
Smyrna, GA 30080
2.4 Other. Subservicer shall be responsible for further safeguarding each
Investor’s interest in the Mortgaged Premises and rights under the Mortgage Loan
by:
     (a) Inspecting the Mortgaged Premises in accordance with Applicable
Requirements, and performing such other inspections as, in Subservicer’s
opinion, prudent and sound business judgment dictate;
     (b) To the extent possible, securing any Mortgaged Premises found to be
vacant or abandoned and advising Investor of the status thereof;
     (c) Notifying Investor promptly if Subservicer receives written notice of
any lien, bankruptcy, condemnation, probate proceeding, tax sale, partition,
local ordinate violation, condemnation in the nature of eminent domain or
similar event that would, in Subservicer’s judgment,

9



--------------------------------------------------------------------------------



 



impair the Investor’s security; and Subservicer shall assist Investor in
undertaking appropriate action to preserve its security;
     (d) Advising Lender promptly upon receipt of any request for a partial
release, easement grant, substitution, subdivision or re-subdivision,
subordination, alteration, or waiver of security instrument terms, and (if
required by Applicable Requirements or if approved by the related Investor)
seeking necessary consents to such request;
     (e) (1) Advising Lender promptly in all cases (and advising the related
Investor if that Investor is other than the Lender) of any change in ownership
of the Mortgaged Premises subject to a Mortgage Loan, and complying with all
instructions of Lender and Investor(s) with respect to the acceleration or
modification of the indebtedness;
          (2) Notifying Lender promptly following Subservicer’s receipt of an
inquiry concerning, or request for approval of, an assumption and supplying all
information in the possession of Subservicer which is requested by Lender to
facilitate the preparation by Lender of any required disclosures. Lender, if
applicable, will prepare and forward (or arrange for delivery of) all
disclosures to the assumptors within period set by Applicable Requirements and
send a copy of all disclosures to Subservicer. With respect to an assumption,
Subservicer shall have no other responsibility or liability regarding
disclosures required from Lender (or the Investor if other than Lender, if
applicable) or the accurace of the same, except as set forth in this
Section 2.4.
          (3) If Lender (and the related Investor) authorize an assumption
subject to qualification of the assumptors and receipt of further documentation,
the Subservicer shall, upon receipt of a signed contract and an application fee
from the Mortgagor and proposed assumptors, provide a Blank application form for
completion by the Mortgagor and assumptors, with applicable verification forms
from the Mortgagor and proposed assumptors, as applicable, Subservicer will
process the application (i.e., request credit reports and verify all information
on the completed application) and forward the completed assumption package to
Lender for further processing. Lender will then underwrite the requested
assumption, request any required Investor and/or PMI Company, FHA or VA
approval, and forward approved assumption to Subservicer for final transfer and
assumption.
     (f) Maintaining, at all times and at Subservicer’s expense, a policy of
Errors and Omissions insurance coverage as required by the Agencies. One of the
purposes of such coverage is to provide Lender and Investor protection in
liquidating a Mortgage Loan against a net loss that can be attributed to the
Mortgaged Premises from hazard or peril required by the Investor to be insured
and that otherwise would be insured but for Subservicer’s negligence in allowing
insurance coverage to lapse or failing to keep a sufficient amount of insurance
in force.
     (g) The disbursing of insurance loss settlements, including:
          (1) the receiving of reports of Hazard Insurance losses and assuring
that proof of loss statements are properly filed;
          (2) authorizing the restoration and rehabilitation of the Mortgaged
Premises;

10



--------------------------------------------------------------------------------



 



          (3) collecting, endorsing and disbursing the insurance loss proceeds
and arranging for progress inspections and payments, if necessary;
          (4) complying with all applicable FHA, VA or PMI company requirements
pertaining to giving of notices and settlement of mortgage insurance losses; and
          (5) endeavoring to preserve the priority of the Mortgage lien by
complying with applicable mechanics’ lien laws, to the extent commercially
available and in accordance with Subservicer’s present practices and
disbursement practices customary in the mortgage servicing industry
     (h) Processing insurance loss drafts in the following manner:
          (1) Provided that the Mortgage Loan is current in all respects,
Subservicer may endorse and deliver to Mortgagor (without prior inspection of
the Mortgaged Premises and completion of repairs) settlement drafts for losses
up to Five Thousand Dollars ($5,000.00);
          (2) With respect to settlement drafts for losses greater than Five
Thousand Dollars ($5,000.00), but not more than Ten Thousand Dollars
($10,000.00), Subservicer may exercise its discretion as to the necessity of
inspection and completion of repairs prior to endorsement and delivery of the
draft. Subservicer’s discretion will be based on factors such as the extent of
the loss, Mortgage Loan payment history, extent of Mortgage Loan amortization,
probable equity in the Mortgaged Premises, and any other relevant factors; and
          (3) Before endorsement and delivery of settlement drafts for losses
greater than Ten Thousand Dollars ($10,000.00), Subservicer shall have an
inspection of the Mortgaged Premises performed to ensure that the repairs have
been completed.
     (i) Preparing and filing all necessary 1098 tax reports with appropriate
Investors, Mortgagors and the IRS, in accordance with Applicable Requirements,
covering the period of Subservicer’s subservicing of the related Mortgage Loans.
If the Parties subsequently agree in writing, Subservicer shall do 1098
reporting for the entire calendar year in which the Transfer Dates for the
Original Subservicing Mortgage Loans occur provided that sufficient information
necessary to file such reports is provided by Lender for the periods prior to
the respective Transfer Dates on a timely basis and at its sole expense and that
Lender shall remain responsible for any errors or omissions in such information
provided by Lender.

2.5   ARM Adjustments; Investor Accounting and Remittances: Paid in Full
Mortgage Loans.       Subject to Applicable Requirements, Subservicer shall:

     (a) Make and implement ARM interest rate adjustments and monthly payment
amount adjustments and give all required notices, which adjustments and notices
will accurately reflect changes in the applicable Mortgage Loan rate index.
Subservicer shall timely notify the Investor, to the extent notification is
required by Applicable requirements, of the effective date and method of
implementation of such interest rate and payment amount adjustments, any changes
to Investor’s share of collections of P&I, and of all prepayments of any
Mortgage Loan hereunder by Mortgagor.

11



--------------------------------------------------------------------------------



 



     (b) Furnish, upon individual request by Lender, the standard reports
available through Subservicer’s Fidelity System. Customized reports, computer
tapes, specialized interfaces and downloads requested by Lender will be at
Lender’s expense, if available from, or capable of being developed with,
Subservicer and the Fidelity System. Subservicer will prepare a Statement of
Work and obtain Lender’s written approval before proceeding with any such
requests. In no event shall Subservicer be required to prepare manual reports.
     (c) Not accept any prepayment of any Mortgage Loan except as required or
permitted under Applicable Requirements, nor waive, modify, release or consent
to postponement on the part of the Mortgagor of any term of the Mortgage Loan
documents without the prior consent of the Investor.
     (d) (1) Upon receipt of funds which pay a Mortgage Loan in full,
Subservicer shall: (i) request the promissory note and original recorded
security documents and assignments thereof, if any, from Lender, Agency or
document custodian, as appropriate; (ii) prepare and arrange for the required
execution and acknowledgement of any documents required by law to be executed by
Lender to effectuate release, satisfaction or reconveyance of the related
Mortgage; (iii) for so-called “reconveyance states”, prepare and send to the
Trustee any necessary request for reconveyance, release, satisfaction or
reconveyance documents, together with any applicable fees and charges in
connection therewith; (iv) for non-reconveyance states, either (A) prepare and
send to the public officer responsible for the recording of real estate
documents any necessary release or satisfaction documents, together with any
required fees, or (B) prepare and send to the Mortgagor or the Payoff Agent any
necessary release or satisfaction documents, for further processing at the
behest of the Mortgagor; and (v) refund any unapplied Mortgagor deposits. Lender
(or the Mortgagor, to the extent permissible under Applicable Requirements)
shall bear Subservicer’s out-of-pocket costs paid to third parties to complete a
release, satisfaction or reconveyance process. Lender shall at all times
cooperate, in a commercially reasonable manner, with Subservicer to accomplish
the timely discharge of record of each instrument which evidenced or secured a
paid-in-full Mortgage Loan, so as to avoid the severe penalties which Lender and
Subservicer might otherwise incur.
          (2) Subservicer reserves the right to subcontract from time to time
with, and use the services of, one or more outsource firms (each a “Recon
Firm”), to perform certain duties of Subservicer. Lender agrees: (i) to exert
its best efforts to support Subservicer, to assure timely preparation,
execution, recording and filing of appropriate reconveyance, release,
satisfaction and reconveyance documents; and (ii) from time to time, at
Subservicer’s request, to adopt appropriate resolutions appointing designated
officers of Subservicer and Subservicer-designated officers of such Recon Firms
as duly authorized signing officers of Lender to (A) request necessary documents
from Lender’s document custodians; and (B) to execute and record appropriate
reconveyance, release, satisfaction and reconveyance documents, provided in each
instance that Subservicer has provided reasonable background information if
requested by Lender and has performed reasonable due diligence activities on
Subservicer’s designees. A suggested form of corporate resolution for that
purpose is attached hereto and made a part hereof as Schedule 2.5(d).
     (e) Where Investors require, for a paid-in-full transaction, interest paid
through the end of the month although interest collectible from the Mortgagor is
paid only to the actual date of the pay-off, advance funds to cover any
uncollected due the Investor, as provided in Section 3.5.
     (f) Remit and report to Lender, to the Agencies and other Investors as
follows:

12



--------------------------------------------------------------------------------



 



          (1) remit to Lender by check, wire or ADC transaction:
               (A) P&I payments collected on behalf of Lender on warehouse or
portfolio Mortgage Loans, within (ten) 10 Business Days after the related
cut-off date, which, as established by Lender is month-end as it falls during
the calendar year;
               (B) service fees collected on behalf of Lender with respect to
Agency-owned or third-party-owned Mortgage Loans within (ten) 10 Business Days
after the end of each month;
               (C) recoveries of Advances theretofore funded to Subservicer by
Lender, within (ten) 10 Business Days after the end of each month; and
               (D) all other sums (if any) then due Lender from the Subservicer
under this SA, within ten (10) Business Days after the end of each month;
except that Subservicer may deduct from (A), ), (C) and (D) any compensation and
any other sums then due Subservicer;
          (2) remit to the applicable Agencies and other Investors P&I payments,
guaranty fees, and provide reports due from Subservicer in accordance with
Applicable Requirements;
          (3) deliver Agency and other Investor cut-off reports, including each
monthly Freddie Mac Midanet Reconciliation Reports, to Lender within five
(5) Business Days after the related Investor Cut-Off Date; and
          (4) submit, within ten (10) Business Days after the end of each month:
               (A) itemized statements to Lender to describe the compensation
and any other sums then due Subservicer; and
               (B) all other portfolio reports due Lender hereunder, unless a
longer or shorter time period therefor is specified elsewhere in this SA.
     (g) If Lender requires that Subservicer report and remit directly to any
Agency with respect to all mortgage loans service-retained by Lender for that
Agency, then Subservicer must subserviced one hundred percent (100%) of mortgage
loans which are service-retained by Lender for that Agency; and Subservicer will
submit all reports and make all remittances to that Agency under Lender’s
assigned “seller/servicer” number or under such other number as Lender and
Agency may designate in writing to Subservicer.
     (h) If any Investor instructs Lender to transfer the subservicing of any
Mortgage Loan(s), and Lender shall deliver such notice to Subservicer, then
Subservicer shall immediately acknowledge, in writing to Lender, the Investor’s
request and proceed in accordance with Investor’s instructions. If Lender
determines and instructs Subservicer not to proceed with the Investor’s
instruction, Lender

13



--------------------------------------------------------------------------------



 



agrees to hold Subservicer harmless from any action taken against Subservicer by
the Investor, and from any loss or damage, including reasonable attorney’s fees,
resulting therefrom.
     (i) Manage Escrow Accounts and related deposit accounts as directed by
Lender, hold any related custodial deposit accounts associated with receipt,
disbursement and accumulation of principal, interest, taxes, hazard insurance,
mortgage insurance, etc. as trustee for Lender and/or Investors and/or
Mortgagors with the exception of Ginnie Mae servicing. Pursuant to Ginnie Mae’s
regulations, Subservicer is not permitted to withdraw./disburse funds from the
P&I custodial accounts; however, subservicer shall (i) initiate payments (ACH
call-in) in behalf of Lender to the MBS Participant Trust Company and
(ii) deliver fully-prepared checks drawn on Lender’s account ready for execution
and delivery to the security holders paid by check. Any benefit or value derived
from Escrow Account deposits shall accrue to the exclusive benefit of Lender.
2.6 Delinquency Control
     Subservicer shall:
     (a) Be responsible for protecting Investor’s investment in the Mortgage
Loans by endeavoring to maintain the maximum possible number of Mortgage Loans
in a current status, dealing quickly and effectively with Mortgagors who are
delinquent or in default. Subservicer’s delinquent Mortgage Loan subservicing
program shall include: (i) an adequate accounting system which will immediately
and accurately indicate the existence of delinquent Mortgage Loans, (ii) a
procedure that provides for sending delinquent notices, assessing late charges
and returning insufficient payments; and (iii) procedures for the individual
analysis of distressed or chronically delinquent Mortgage Loans and the
counseling of the related Mortgagors.
     (b) As may be required by the Applicable Requirements, provide Lender and
Investor with a month-end collection and delinquency report identifying and
describing the status of any delinquent Mortgage Loans, and will from time to
time as the need may arise, provide Lender and Investor with Mortgage Loan
service reports relating to any items of information which Subservicer is
otherwise required to provide hereunder, or detailing any matters Subservicer
believes should be brought to the special attention of Lender and/or Investor.
     (c) In accordance with Applicable Requirements and with counsel selected by
Subservicer, manage the foreclosure or other disposition of title to the
Mortgaged Premises securing any Mortgage Loan, the transfer of the Mortgaged
Premises to FHA or VA and the collection of any applicable mortgage insurance or
guaranties and, pending completion of these steps, protect the Mortgaged
Premises from waste and vandalism. If the Investor is the successful bidder at
foreclosure sale or accepts a deed in lieu of foreclosure, Subservicer will have
title to the Mortgaged Premises conveyed into any name designated by Investor,
except that Subservicer will not itself accept or acquire title to REO.
Subservicer has no responsibilities concerning REO unless the Investor requests
that Subservicer pay the accruing real estate taxes on the REO until the
Investor’s ultimate disposition of the REO. If requested by Lender, Subservicer
shall also manage the marketing and maintenance of REO, using Subservicer’s
standard practices and vendors for such services, in which case Subservicer
shall: (i) provide for the eviction of any unauthorized persons or personal
property from the REO pursuant to Applicable

14



--------------------------------------------------------------------------------



 



Requirements; (ii) not permit the REO to be occupied or rented; (iii) use
reasonable efforts to dispose of the REO as soon as possible and promptly notify
Lender of any bona-fide written offer received for the REO and, if such offer if
accepted by Lender, assist Lender in the settlement of the transaction and
promptly remit the proceeds of the sale to Investor; (iv) provide for ordinary
maintenance and repair of the REO including, as necessary, winterization, snow
removal, lawn care, pool maintenance, and debris removal. If any single item of
repair under clause (iv) exceeds $2,500.00, Subservicer shall obtain Lender’s
prior written approval before incurring such expense; if Lender fails to approve
such expense, Subservicer’s obligations hereunder shall be deemed modified
accordingly. Subservicer shall be entitled to recoup all of its actual expenses
incurred under this Section 2.6 including court costs and attorney’s fees.
Subservicer’s compensation for managing REO as provided for in this
Section 2.6(c) is as provided in Section I.D of Schedule II.
2.7 Audits, Books and Records
     (a) Lender and its duly authorized employees, agents, accountants and
financiers shall have the right, on reasonable prior written notice and during
normal business hours of Subservicer, to review Subservicer’s books, records and
accounts pertaining to the Mortgage Loans and subservicing thereof. Subservicer
will cooperate in all reasonable ways with the requests of Lender’s auditors,
providing, however, that Lender remain the point of contact and intermediary.
Any requests for Mortgage Loan audit or confirmation to be performed by
Subservicer’s audit firm at Lender’s request on Lender’s Mortgage Loans shall be
at Lender’s sole expense.
     (b) Subservicer will keep records satisfactory to Lender and Investor(s)
pertaining to each Mortgage Loan, and subject to Applicable Requirements:
(i) such records shall be the property of Lender; and (ii) upon any transfer of
the related subservicing or upon expiration of this SA, such records shall be
delivered to Lender or Lender’s designee at Lender’s expense. Subservicer shall
deliver such records in the form and manner as are customarily used by
Subservicer upon the transfer of servicing.
2.8 Insurance
     Subservicer will maintain in effect at all times and at its cost, a blanket
fidelity bond acceptable to the Agencies. If so requested by Lender, Subservicer
shall cause evidence of the existence of such coverage to be delivered to
Lender.
2.9 Optional Services (see Schedule I)
     Lender shall have the right to elect the following optional services now
offered by Subservicer:
     2.9.1 Private Label Servicing (“PLS” Option)
     (a) If the related box appearing immediately after the signature blocks of
the Parties to this SA contains an “X” at the time of execution of this SA by
Lender, then Lender has elected to utilize PLS as offered by Subservicer. If
Lender elects PLS, Subservicer will provide coupon books (or monthly statements
if Lender elects the MBSO option) to the affected Mortgagors customized with the
Lender’s logo and other camera-ready customized graphic designs provided by
Lender, at its expense, in the format specified by Subservicer for such
purposes. Lender hereby grants to Subservicer the non-exclusive license to use
Lender’s name and logo, in any reasonable manner consistent with the purposes

15



--------------------------------------------------------------------------------



 



of this SA; provided, however, that Subservicer shall not engage in any form of
advertising utilizing either the name or logo of Lender without Lender’s prior
written consent and authorization.
     (b) If Lender has elected to utilize PLS, the additional cost of same is
specified in Section I.G of Schedule II.
     (c) Lender may not elect PLS unless Subservicer will subservice not less
than one thousand (1,000) Mortgage Loans hereunder at the time of the First
Transfer Date.
     2.9.2 Monthly Borrower Statement Option (“MBSO”)
     (a) If the Parties hereafter so agree, or if the related box appearing
immediately after the signature blocks of the Parties to this SA contains an “X”
at the time of execution of this SA by Lender, then Lender has elected to
utilize MBSO offered by Subservicer. If Lender elects MBSO, Subservicer will
mail monthly billing statements to the Mortgagor(s) under each Mortgage Loan.
     (b) If Lender has elected to utilize MBSO, the additional cost of same is
specified in Section I.J of Schedule II.
     2.9.3 MERS Mortgage Loans
     (a) If the related box appearing immediately after the signature blocks of
the Parties to this SA contains an “X” at the time of execution of this SA by
Lender, or if at any time hereafter, any MERS Mortgage Loans are subserviced by
Subservicer, then Subservicer’s duties to Lender and Lender’s duties to
Subservicer with respect to the MERS Mortgage Loans shall be only those same
duties specified in this SA applicable to one-to-four family residential
Mortgage Loans, except as follows:
          (1) Subservicer shall, on behalf of Lender, be responsible for the
registration of any Mortgage Loans with MERS closed on acceptable MERS
documentation. In the event that preparation and recording of any mortgage
assignments or other documentation is required to perfect the eligibility of any
Mortgage Loan to be a MERS Mortgage Loan, these functions remain the
responsibility of Lender.
Lender shall be either the owner of the servicing rights to, or the beneficial
owner of each MERS Mortgage Loan. Subservicer shall be identified as the
subservicer for each MERS Mortgage Loan. Prior to the registration of any MERS
Mortgage Loan, each Party shall provide to the other its MERS “ORG ID” number,
which shall be used by the other Party solely for the activities permitted
pursuant to this SA. For each MERS Mortgage Loan, Lender will provide
Subservicer with the Mortgage Identification Number (“MIN”) and designate
whether or not it is a MERS as Original Mortgagee (“MOM”) loan. Such information
shall be provided in a format reasonably specified by Subservicer. Following
receipt of such information, Subservicer shall promptly populate the MIN,
registration date, MOM and registration flag, and Lender’s and Subservicer’s ORG
ID fields on the Fidelity System master file of the MERS Mortgage Loan.
          (2) The foreclosure of any MERS Mortgage Loan shall identify MERS as
the mortgagee of record and party to whom title should be conveyed upon
completion of foreclosure, unless

16



--------------------------------------------------------------------------------



 




Lender otherwise designates in writing at the time Lender approved the MERS
Mortgage Loan for foreclosure. If Lender requires that the foreclosure occur in
a name other than MERS, Subservicer may elect to automatically, on an individual
case basis, complete the deregistration of the MERS Mortgage Loan and, if
reinstatement occurs, any re-registration of the MERS mortgage loan.
          (3) Lender shall be responsible for verifying all MERS information
related to the MERS Mortgage Loans (including without limitation the validity of
the MIN) and shall notify Subservicer in writing of any changes; provided,
however, that Subservicer shall update MERS in connection with (1) any Mortgagor
name change processed by Subservicer on the Fidelity system in connection with
the transfer of any interest in the Mortgaged Premises or assumption of the MERS
Mortgage Loan; (2) any foreclosure first legal action, reinstatement or
liquidation of the Mortgaged Premises to the extent that such matters are
directly handled by Subservicer under the terms of this SA; and (3) any release
and satisfaction of a paid-in-full MERS Mortgage Loan. Lender shall be
responsible for all Quality Assurance reviews of MERS Mortgage Loans, as such
reviews are required from time to time by MERS.
          (4) For any MERS Mortgage Loan identified by Lender to Subservicer for
servicing transfer and for which Lender provides sufficient information,
Subservicer shall prepare a Transfer of Servicing (TOS) report from the Fidelity
System service release workstation and transmit the TOS report to MERS.
Subservicer may also, at its election, provide such transfer information to MERS
manually or by other means of interface with MERS. Lender and the party to whom
the MERS Mortgage Loan is to be transferred shall be responsible for review and
verification of transfer information, confirmation or correction of the terms of
transfer, and all documentation required by MERS in connection with the
transfer. Subservicer may elect to perform this function on behalf of Lender
provided all necessary information is provided in a timely manner.
          (5) At all times during the Term of this SA, Lender shall maintain
such authorizations with MERS as are necessary to permit Subservicer to perform
its obligations. Lender acknowledges that Subservicer shall be entitled to
execute on behalf of Lender, or authorize MERS to execute on behalf of Lender or
in MERS own name, documents to the same extent as Subservicer or its designated
employees, as officers of Lender, are authorized to execute documents in
Lender’s name pursuant to the terms of this SA. Upon request of the Subservicer,
Lender shall adopt such resolutions or ratify the scope of authority of such
resolutions with respect to MERS Mortgage Loans.
          (6) Lender shall be responsible for maintaining any investor,
warehouse financing, permanent financing or securitization information on MERS
for the MERS Mortgage Loans for obtaining any consents required by MERS of any
parties holding any ownership or collateral security interest in connection with
the registration, deregistration, release or transfer of any interest in a MERS
Mortgage Loan.
          (7) All MERS costs and expenses associated with MERS Mortgage Loans,
whether incurred by third parties or billed by MERS, shall be billed to and paid
by Lender, excepting only that Subservicer shall bear the cost of maintaining
its MERS membership.
     (b) The Parties acknowledge that the subservicing of MERS Mortgage Loans is
being made at Lender’s request and direction and for Lender’s convenience and,
as a result thereof, Subservicer

17



--------------------------------------------------------------------------------



 



shall, except to the extent that Subservicer fails to fulfill its express
undertakings with respect to MERS Mortgage Loans pursuant to this SA, be
entitled to full indemnification by Lender pursuant to Section 8.3. Each Party
shall promptly notify the other of any claim or demand filed by MERS or any
other party with respect to a MERS Mortgage Loan.
     (c) The additional cost to Lender for MERS Mortgage Loans is specified in
Section I.L of Schedule II.
ARTICLE III – AGREEMENTS OF LENDER
3.1 Documentation
     Lender shall provide (or cause any transferor servicer or subservicer of
any Mortgage Loans to provide) to Subservicer, at no cost to Subservicer:
     (a) Before commencement of subservicing hereunder, copies of all files,
documents and record which are deemed necessary or appropriate by Subservicer to
receive in order to conduct the subservicing of the Mortgage Loans currently in
Lender’s portfolio as of Transfer Date. It is understood that Subservicer shall
not receive and is not responsible for safeguarding Lender’s original documents
unless Subservicer has requested and received same;
     (b) applicable documentation for each Mortgage Loan to be subserviced
hereunder, to enable Subservicer to convert or audit all required database
fields and to continue subservicing the Mortgage Loan on Subservicer’s Fidelity
System, without necessity of special enhancements, optional subsystems or
special programming. All such documentation must be delivered to Subservicer
promptly, either before or just after the related Transfer Date, and, in all
events, within a reasonable amount of time before any Investor reporting is due
from Subservicer;
     (c) if applicable and as soon as possible, a complete and accurate listing
of any Mortgage Loans where the Mortgage Loan payment is inclusive of personal
or group insurance, in any such detail as Subservicer may reasonably require,
including without limitation the name of the insurance company, type of premium
coverage, premium amount, and the name and telephone number of the individual at
Lender’s firm or affiliate knowledgeable of such coverage.
     (d) written evidence (or appropriate electronic data confirming) that a
hazard insurance policy is in force for each Mortgage Loan delivered to
Subservicer for subservicing. Prior to the transfer date for Original
Subservicing Mortgage Loans and with sufficient time prior to policy expiration,
Lender will notify all carriers of hazard insurance policies to send all future
notifications to or at the direction of Subservicer. Lender will indemnify and
hold Subservicer harmless from any loss or damage resulting from lapse or
insufficient coverage of hazard insurance coverage or insufficient evidence of
coverage delivered to Subservicer on or before the related Transfer Date; and
     (e) for each Mortgage Loan to be subserviced hereunder, all at Lender’s
cost, the transfer of any existing real estate tax service contracts and
transferable life of loan flood zone determination to Subservicer; see the
provisions of Section 1.E of Schedule II concerning real estate tax service
contracts or transferable life of loan flood zone determinations not then in
existence.

18



--------------------------------------------------------------------------------



 



3.2 Further Notification
     Lender shall:
     (a) advise Subservicer upon delivery of each Mortgage Loan submitted for
subservicing as to whether the Mortgage Loan is in a warehouse (unsold) status
or, if sold, specific information regarding the intended permanent Investor. If
a Mortgage Loan which has been delivered to Subservicer of the sale in a
warehouse (unsold) status is sold, Lender will immediately notify Subservicer of
the sale and will deliver a written copy of the permanent Investor’s purchase
advice or funding detail report immediately thereafter. If the Investor charges
a penalty for late reporting, remittances, etc., which were caused by Lender’s
delay in notifying Subservicer of the Investor’s purchase of the Mortgage
Loan(s), Lender agrees to promptly pay the penalty and Subservicer shall have no
liability on account thereof; and
     (b) discharge Subservicer from all funding liability for all Advances
related to any Mortgage Loan included in any pool created through
Mortgage-Backed Securities or Certificates, including Advances due to negative
amortization to the extent that Subservicer makes remittances to Investors.
Subservicer will reimburse Lender as recoveries are made from Mortgagors.
3.3 Default
     If: (i) Lender fails to pay to Subservicer any sums as and when due and
payable to Subservicer under this SA, whether as compensation, reimbursement or
otherwise; or (ii) any secured party holding a security interest granted by
Lender as debtor shall demand that Subservicer pay over to that secured party
any sums otherwise payable to Lender under this SA; or (iii) Lender shall be in
default hereunder in any other material respect, then Subservicer shall: (A) be
entitled to set off, against its damages, all sums due from Subservicer to
Lender hereunder; and (B) have and may exercise all other remedies permitted by
law for breach of contract.
3.4 Compliance
     During the Term of this SA, including any extensions hereof, Lender agrees
to comply with those Applicable Requirements relating to the Mortgage Loans that
are the responsibility of Lender.
3.5 Advances
     (a) Lender has agreed: (i) to bear the risk of credit losses inherent in
the Mortgage Loan servicing and subservicing portfolios hereunder, except for
those losses caused by Subservicer’s failure to comply with Applicable
Requirements (including failure to comply with the provisions of this SA) and
except as explicitly agreed to be borne by FHA, VA, any Investor or any PMI
company; and (ii) to fund to Subservicer or reimburse Subservicer the amount of
all advances required to be made by Subservicer (collectively, the “Advances”)
to third parties: (A) under the terms of this SA; (B) under any applicable
Servicing Agreements by which Lender or Subservicer is or may be bound; or
(C) otherwise under Applicable Requirements.
          (1) Subservicer will notify Lender not later than one (1) Business Day
before any Investor P&I remittance is due if P&I funds must be immediately
deposited into the appropriate P&I account for remittance to such Investor;

19



--------------------------------------------------------------------------------



 



          (2) Lender will reimburse Subservicer for T&I and other non-P&I
advances once each month, through a process of netting the amount due
Subservicer against the sums due Lender. If Subservicer believes that there is a
reasonable likelihood that the net monthly remittance next due Lender from
Subservicer will be a negative amount, then Lender will provide funding or
reimburse Subservicer therefore within two (2) Business Days after Lender’s
receipt of Subservicer’s written request therefore.
     Without limiting the generality of the term “Advances”, Advances may be
triggered by the need to pay any of the following: principal and/or interest to
an Investor; interest to Mortgagors on their Escrow account balances; FHA
mortgage insurance premiums or PMI, ground rents, taxes, special assessments or
hazard insurance premiums over and above the amounts held in the related Escrow
Accounts for such purposes; costs, expenses and fees of foreclosure or of
acquiring title to the Mortgaged Premises by deed in lieu of foreclosure; costs,
expenses and fees related to the management, maintenance and disposition of REO;
and costs, expenses and fees of conveyance of any Mortgaged Premises to FHA, VA
or a PMI company or to inspect or protect or repair the Mortgaged Premises; and
recording charges and trustees’ fees incident to release, reconveyance or
satisfaction of any paid in full Mortgage Loan.
     (b) Subservicer shall diligently endeavor to collect and recover from the
Mortgagor(s), in accordance with Applicable Requirements, all Advances made by
Subservicer which are not timely paid by, but which are the ultimate obligations
of, the Mortgagors. If and when Subservicer is required to pay interest to any
Investor through the end of a month, even though interest on an underlying
Mortgage Loan ceased to accrue as of the date of payoff, the interest not
collected as a consequence of the payoff before the end of such month shall be
treated as an Advance to be paid or reimbursed by Lender, except to the extent
the loss is attributable to Subservicer’s failure to apply timely payments
actually received.
     (c) Upon any collection of Advances by Servicer from time to time, such
collections shall be promptly applied in full, to the extent thereof, in the
following order of priority: (i) to reimburse Subservicer for any unrecouped
Advances disbursed by Subservicer from Subservicer’s corporate resources if
Subservicer has elected in any instance to fund Advances from its own corporate
resources; and (ii) any excess shall be refunded to Lender.
     (d) Subservicer shall utilize funds of Lender under this Section 3.5 solely
to fund Advances required to be made by Subservicer under this SA or otherwise
under Applicable Requirements. As a part of the monthly report set due Lender,
Subservicer will, at Lender’s written request, provide complete supporting
documentation to Lender detailing Subservicer’s uses of Lender’s funds.
3.6 Document Custodians; Expenses
     Lender will utilize Subservicer’s document custodians (to the extent
permitted by Applicable Regulations) and bear the entire cost of establishing
and maintaining each document custodian regime or any other Investor with
respect to any of the Mortgage Loans. To the maximum extent permissible under
Applicable Requirements, Lender will instruct each custodian to cooperate with
reasonable requests of Subservicer, especially in connection with requests for
documents or information to enable Subservicer to process releases of
paid-in-full Mortgage Loans.

20



--------------------------------------------------------------------------------



 



ARTICLE IV – COMPENSATION
4.1 Compensation to Subservicer
     For providing the services outlined in this SA, the Parties agree that:
     (a) Subservicer shall be paid the fees and funded for Advances and certain
expenses as provided in Schedule II and elsewhere in this SA (i) during the
Term, and (ii) after termination or expiration of this SA and until completion
of the transfer of subservicing to Lender or its designee if Subservicer is
continuing to provide the services required of it hereunder with respect to the
Mortgage Loans.
     (b) Subservicer reserves the right to charge Lender: (i) for any additional
out-of-pocket costs which Subservicer incurs for the setup and subservicing of
any Mortgage Loan which is not then compatible with, and therefore cannot be
subserviced on Subservicer’s Fidelity System without special enhancements,
optional subsystems or special programming.
     (c) Any miscellaneous costs incurred by Subservicer from extraordinary
requests by Lender or any Investor shall be billed to Lender at cost and
promptly paid by Lender upon receipt of billing therefore.
4.2 Solicitation
     (a) Lender and Subservicer, including any of their respective affiliates,
reserve the right to solicit individual Mortgagors for Optional Insurance. At
Subservicer’s request, Lender agrees to enter into written joint marketing
agreements with the insurance companies customarily used by Subservicer to
market Optional Insurance, which agreements shall contain confidentiality
provisions consistent with the provisions in this SA. Subservicer agrees that
all such contracts for Optional Insurance solicitations shall, if nonpublic
personal information shall be used in connection therewith, bind all such
parties that (i) any nonpublic personal information concerning Mortgagors
provided to them shall only be used for purposes of performing the services for
which they have been engaged (ii) they may not disclose any such nonpublic
personal information to others without Lender’s prior written consent; and
(iii) they shall maintain adequate security policies and procedures designed to
protect such nonpublic personal information from any inappropriate use or
disclosure. Any resulting income from Optional Insurance will be allocated in
accordance with Section I.C of Schedule II.
     (b) Except upon the prior written request or consent of Lender, neither
Subservicer nor any affiliate of Subservicer (and not of Lender) shall solicit a
refinancing of any Mortgage Loan nor sell, rent or otherwise provide to anyone a
list of any of the Mortgage Loan Mortgagors.
ARTICLE V – TERM; TRANSFERS; POWER OF TERMINATION
5.1 Term.
     The original term shall be for five (5) years, commencing on the 1st day of
January, 2007 and ending on the day before the fifth (5th) anniversary of that
commencement date. The Term shall automatically renew for successive one
(1) year periods after the initial five (5) years of the Term unless

21



--------------------------------------------------------------------------------



 



either Lender delivers written notice of non-renewal to Subservicer not less
than three (3) months before or Subservicer delivers written notice of
non-renewal to Lender not less than six (6) months before the expiration of the
original period of any extension of the Term, as the case may be.
     Notwithstanding any other provision of this SA, upon request of the OTS or
Lender, this Agreement may be terminated immediately upon reasonable notice and
without penalty to Lender should ebank become a “troubled” institution or is
otherwise required by the OTS to terminate the Agreement, or upon receipt of
notice of a change in control of Subservicer.
5.2 Reimbursement
     Subservicer’s right to funding or reimbursement for actual expenses, and
funding or reimbursement for any Advances made on behalf of Lender in accordance
with the terms of this SA shall not be abrogated or impaired even if an Investor
to which Lender has sold Mortgage Loans instructs Subservicer in writing to
service release or subservice release any Mortgage Loans to Lender or Investor’s
designee.
5.3 Notice of Subservicing Transfers
     Lender may terminate the subservicing of any Mortgage Loan hereunder at any
time, subject to payment in full of the Mortgage Loan Exit Fee and Exit Related
Charges specified in Part II of Schedule II. Unless otherwise agreed in advance
and in writing by the Parties, Lender shall give to Subservicer at least
one-hundred twenty (120) prior written notice of the intended effective date of
any transfer of subservicing by Subservicer to Lender or to any third party, to
permit orderly scheduling of subservicing transfers.
5.4 Transfers; Accounting
     Upon cessation of subservicing of any Mortgage Loan or any group of
Mortgage Loans, Subservicer will: (i) account for and turn over, as appropriate,
to Lender, Lender’s designee, the Investor or Investors’ designees, all funds
collected under the related Mortgage Loan(s), less all sums then due
Subservicer; (ii) deliver to Lender, Lender’s designee, Investor or Investors’
designees any original Mortgage Loan documents and master file data tapes
customarily delivered by Subservicer upon the transfer of servicing relating to
each Mortgage Loan no longer subserviced; (iii) advise the related Mortgagors
that their Mortgage Loans will henceforth be serviced by Lender, Lender’s
designee, Investor or Investor’s designees; (iv) prepare and deliver all returns
required by the IRC; and (v) otherwise comply with Applicable Requirements.
5.5 Subservicer’s Default
     If Subservicer is in material breach of this SA for a period of thirty
(30) days after receipt of written notice from Lender to Subservicer, specifying
with particularity such breach and requesting that it be remedied, Lender may
(i) terminate this SA and transfer the subservicing of the Mortgage Loans to
itself or to a designee, without payment of Mortgage Loan Exit Fees; or (ii)
have and may exercise all other remedies permitted hereunder or by law or in
equity for breach of contract. Lender shall consent to a reasonable extension of
time if, in the opinion of Lender reasonable exercised, corrective action is
instituted by Subservicer within the thirty (30) day period and Subservicer is
diligently pursuing cure of such breach.

22



--------------------------------------------------------------------------------



 



ARTICLE VI — REPRESENTATIONS, WARRANTIES AND COVENANTS OF LENDER
     Subject to the provisions of Article VIII below, Lender warrants and
represents to, and covenants and agreed with, Subservicer as follows:
6.1 Assistance
     To the extent possible, Lender shall cooperate with and assist Subservicer
as requested by Subservicer in carrying out Subservicer’s covenants, agreements,
duties and responsibilities under this SA and, in connection therewith, shall
execute and deliver all such papers, documents and instruments as may be
necessary in furtherance thereof. Lender agrees to comply with all Applicable
Requirements binding upon it.
6.2 Payments and Filings Before a Transfer Date
     a) Tax Payments. As of each Transfer Date, all real estate taxes for those
related Mortgage Loans shall be current. Lender will be responsible for any tax
penalties and interest that arose or accrued prior to the delivery of the
related subservicing to Subservicer.
     (b) Hazard Insurance Premiums. As of each Transfer Date, all hazard, flood,
etc. insurance premiums for the related Mortgage Loans shall be current.
     (c) UCC Continuation Statements. As of each Transfer Date, for any
Mortgaged Premises that is a co-operative housing unit for which the Mortgage
Loan documents include a security agreement for which a UCC financing statement
has been filed a UCC continuation statement shall have been filed for any
financing statement that would otherwise have lapsed within thirty (30) days
after the related Transfer Date.
6.3 Authority. Lender is a limited liability company, duly organized, validly
existing and in good standing under the laws of Georgia, and has all the
requisite power and authority to enter into, and perform its obligations under,
this SA. The individuals executing this SA on behalf of Lender are duly
authorized so to do.
6.4 Prior Compliance with Applicable Requirements. Prior to its Transfer Date,
each Mortgage Loan was underwritten, originated, closed, serviced and (if
applicable) subserviced or assigned or securitized or sold in compliance with
all Applicable Requirements, except as otherwise disclosed to Subservicer in
writing before the Transfer Date. As of its Transfer Date, there is no default
of any Prior Servicer of any Mortgage Loan.
6.5 Qualifications to Lender’s Representations and Warranties
     (a) Lender is making Lender’s representations and warranties in this SA
without having necessarily performed investigations to provide Lender with a
sufficient factual basis on which to determine the truth or accuracy of such
representations and warranties. Lender’s indemnification obligations set forth
in Section 8.3 shall apply notwithstanding Lender’s or Subservicer’s knowledge

23



--------------------------------------------------------------------------------



 



concerning the truth or accuracy of such representations and warranties of
Lender, when made, or any disclosure made by Lender pursuant to Section 6.4 or
otherwise.
     (b) In no event shall a breach of any of Lender’s representations and
warranties with respect to any Mortgage Loan be used as evidence of or be deemed
to constitute bad faith, misconduct or fraud by Lender even if it is shown that
Lender knew or should have known that any of such representations were incorrect
when made; and the Parties acknowledge that certain of Lender’s representations
and warranties may in fact be incorrect when made.
ARTICLE VII – REPRESENTATIONS, WARRANTIES AND COVENANTS OF SUBSERVICER
     Subject to the provisions of Article VIII below, Subservicer warrants and
represents to, and covenants and agrees with, Lender as follows:
7.1 Agency Approvals. Subservicer is an approved servicer for Freddie Mac and
Fannie Mae, an approved issuer/servicer for Ginnie Mae and a lender approved by
FHA and VA.
7.2 Authority. Subservicer is a corporation, duly organized, validly existing,
and in good standing under the laws of Georgia and has all requisite power and
authority to enter into, and perform its obligations under, this SA. The
individuals executing this SA on behalf of Subservicer are duly authorized to so
do.
ARTICLE VIII – INDEPENDENCE OF PARTIES; INDEMNIFICATION; REMEDIES
8.1 Independence of Parties
     The following terms shall govern the relationship between Lender and
Subservicer:
     (a) Subservicer shall have the status of, and act as, an independent
contractor. Nothing herein contained shall be construed to create a partnership,
joint venture, fiduciary duty or fiduciary relationship between Lender and
Subservicer.
     (b) Subservicer shall not be responsible for representations, warranties or
contractual obligations in connection with the (1) sale to or by Freddie Mac,
Fannie Mae or Ginnie Mae of any of the Mortgage Loans, or (2) the servicing or
subservicing of any of the Mortgage Loans prior to the related Transfer Date and
assumption of subservicing of the Mortgage Loans by Subservicer pursuant to this
SA.
     (c) Anything herein contained in this Article VIII or elsewhere in this SA
to the contrary notwithstanding, the representations and warranties of
Subservicer contained in this SA shall not be construed as a warranty or
guarantee by Subservicer as to future payments by any Mortgagor.
     (d) Anything herein contained in this Article VIII or elsewhere in this SA
to the contrary notwithstanding, Subservicer shall not be responsible for
performance or compliance under any loan repurchase agreements, representations
or warranties of an origination nature, or those servicing representations and
warranties directly or indirectly related to the origination process made
between Lender and any Investor either prior or subsequent to this SA.

24



--------------------------------------------------------------------------------



 



8.2 Indemnification by Subservicer
     Except as otherwise stated herein, Subservicer agrees to, and shall,
indemnify, defend and hold harmless Lender from any liability, claim, loss or
damage, including reasonable attorneys’ fees, directly or indirectly resulting
from or arising out of Subservicer’s failure to observe or perform any or all of
Subservicer’s covenants, agreements, warranties or representations contained in
this SA, excluding, however, any failure by Subservicer:
     (a) to make any payment of money to a third part which failure is
attributable to a default of Lender hereunder, including without limitation a
failure of Lender to provide funding for that payment or to timely reimburse
Subservicer in accordance with Section 3.5; or
     (b) that is a result of Subservicer’s compliance with a directive of Lender
or any Investor or with Applicable Requirements; or
     (c) that is attributable to a failure of Lender or any Investor or Prior
Servicer to comply with Applicable Requirements.
8.3 Indemnification by Lender
     Except as provided in Section 8.2, Lender hereby agrees to, and shall,
indemnify, defend and hold Subservicer harmless from any liability, claim, loss
or damage, including reasonable attorneys’ fees, directly or indirectly
resulting from or arising out of or related to the Mortgage Loans, including
without limitation:
     (a) Lender’s failure to observe or perform any of Lender’s covenants,
agreements, warranties or representations contained in this SA;
     (b) any failure of Lender or any Investor or Prior Servicer to comply with
Applicable Requirements, or
     (c) Subservicer’s compliance with a directive of Lender or any Investor.
8.4 Survival.
     The indemnifications, representations and warranties set forth herein shall
survive the expiration or termination of this SA.
8.5 Tender of Defense.
     Each parties obligation to indemnify the other hereunder with respect to
any claim of a Mortgagor, Investor or other third party shall be conditioned
upon the following: (i) the Party seeking indemnity (the “Indemnitee”) shall
give to the Party from whom indemnity is sought (the “Indemnitor”) prompt
written notice of any such claim and shall provide such detail as the Indemnitor
may reasonably require (ii) the Indemnitee shall reasonably cooperate in the
defense of such action; (iii) the Indemnitor shall have full control and
authority to retain counsel of its choice, defend and settle any such action or
claim at its sole expense provided, however, that where the settlement is for
more than monetary relief along, the Indemnitor shall not have the right to bind
Indemnitee to a settlement agreement, without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld, under which:

25



--------------------------------------------------------------------------------



 



a) the Indemnitee will be required to make an admission of wrongdoing; or (b) an
admission of wrongdoing by Indemnitor on Indemnitee’s behalf could be reasonably
inferred or construed.
8.6 Limitation of Liability.
     All claims of liability between the Parties shall, regardless of the form
or cause of action, be limited to direct damages and in no event shall either
Party be liable to the other Party or to any third party for any indirect,
incidental, special or consequential damages, including without limitation
damages attributed to lost profits, loss of goodwill, business interruptions, or
loss of data, even if the other party has been advised of the possibility of
such damages. Each Party, on behalf of its affiliates, successors, assigns, and
its and their respective officers, directors, shareholders, partners, and
employees waives any claim for punitive or exemplary damages.
8.7 Dispute Resolution
     The Parties agree that any and all claims, liabilities, cross-claims,
counterclaims, misunderstandings, and disputes (each, a “Claim”) arising from,
or relating to, the subject matter of this SA shall be decided by binding
arbitration which shall be conducted, upon request by any Party, before a single
arbitrator designated by the American Arbitration Association (the “AAA”) , in
accordance with the terms of the Commercial Arbitration Rules of the AAA, and to
the maximum extent applicable, the United States Arbitration Act.
     (a) Each Party, (the “Claimant”) agrees to notify the other (“Respondant”)
in writing, within a commercially reasonable timeframe and as promptly as
possible, regarding any Claim for which the Claimant demands arbitration as
herein provided. Such notice (the “Claim Notice”) shall describe the Claim, the
relevant facts and circumstances supporting the Claim, and any documents in
Claimant’s possession supporting the Claim. The Parties will attempt to resolve
all such conflicts as promptly as possible and in good faith before proceeding
to arbitration. If any Claim remains unresolved for any reason after thirty
(30) Business Days after the delivery of the Claim Notice, or such other period
of time as mutually agreed to in writing, then following such period, the
Parties shall, upon the written demand of either Party, proceed to binding
arbitration.
     (b) The arbitration shall be convened in an agreed upon location or, in the
absence of agreement, then in Atlanta, Georgia.
     (c) The Parties shall maintain the confidentiality of all aspects of the
arbitration, including documents produced in discovery, filings, and the
existence of an arbitration proceeding, except as disclosure may be required or
compelled by Applicable Requirements.
     (d) The AAA shall provide the parties with a written decision containing a
reasoned explanation for its decision and the computation of any damage award.
An arbitrator shall have no authority to award damages or other remedies
inconsistent with the limitations set forth in Section 8.6 of this SA.
     (e) The costs of the AAA shall be shared equally by the Parties. Each Party
shall bear its own expenses in preparing for and presenting its case.

26



--------------------------------------------------------------------------------



 



     (f) Judgment upon the award of the Arbitrator may be entered in any court
having jurisdiction.
     (g) No provision of, or the exercise of any right(s) under this Section 8.7
shall limit the right of any Party in appropriate circumstances to: (i) exercise
self-help remedies such as set-off; (ii) foreclose against any real or personal
property collateral; (iii) obtain provisional or ancillary remedies such as
injunctive relief or the appointment of a receiver from any court having
jurisdiction before, during or after the pendency of any arbitration. The
institution and maintenance of an action for provisional remedies or pursuit of
provisional or ancillary remedies or the exercise of self help remedies shall
not constitute a waiver of the right of any Party, including the plaintiff, to
submit the controversy or claim to arbitration. Each Party hereby consents to
the exclusive jurisdiction and venue of the state court and federal district of
Cobb County, Georgia for any provisional or ancillary relief sought pursuant to
this Section 8.7(g) and irrevocably waives all claims of immunity from
jurisdiction and any right to object on the basis that any proceeding for such
relief has been brought in an improper or inconvenient venue or forum. Lender
and Subservicer each hereby knowingly, voluntarily, and intentionally waive the
right each may have to a trial by jury in respect of any litigation based
hereon, or arising out of, under or in connection with this or any actions of
either Party. This provision is a material inducement for Lender and Subservicer
entering into this SA.
     (h) To the maximum extent practicable, an arbitration proceeding between
the Parties shall be concluded within one hundred eighty (180) days of the
filing of the dispute with the AAA. Except where prevented from doing so by the
acts of the other Party, each Party agrees to continue performing its respective
obligations under this SA while the dispute is being resolved unless and until
such obligations are terminated by the termination of this SA.
     (i) The provisions of this arbitration clause shall survive any
termination, amendment, or expiration of this SA. If any term, covenant,
condition, or provision of this arbitration clause is found to be unlawful or
invalid or unenforceable, the remaining parts of the arbitration clause shall
not be affected thereby and shall remain fully enforceable.
ARTICLE IX — MISCELLANEOUS
9.1 Due Date of Payments; Interest Rate on Delayed Payments due Subservicer
     All fees, payments, charges, expenses, Advances and any other sums payable
to Subservicer by Lender hereunder, shall be due and payable as provided for
herein. Except as otherwise expressly provided in this SA, all applicable fees,
charges and requests for reimbursement to Subservicer are due and payable as
provided in Schedule II. Also, except as otherwise expressly provided in this
SA, upon any failure of Lender to timely comply with its funding obligations
hereunder and without waiving any such default of Lender, all sums optionally
advanced by Subservicer from its own resources shall bear interest on a per diem
basis, based upon an annual interest rate of 2% over the Prime Rate.
9.2 Changes in Practices
     The Parties acknowledge that the standard practices and procedures of the
mortgage servicing industry change or may change over a period of time. To
accommodate these changes, Subservicer may from time to time notify Lender of
such changes in practices and procedures. Notwithstanding the preceding two
sentences, Subservicer shall at all times comply with Applicable Requirements.

27



--------------------------------------------------------------------------------



 



9.3 Assignment
     This SA may be assigned only after written consent of both Lender and
Subservicer. Subservicer’s outsourcing of servicing functions often performed by
third party vendors (such as data processing, real estate tax service,
foreclosure, property protection and preservation, flood map change tracking and
other servicing functions) is not prohibited thereby.
9.4 Prior Agreements
     If any provision of this SA is inconsistent with any prior agreements
between the Parties, oral or written, the terms of this SA shall prevail. After
the effective date of this SA, the relationship and agreements between Lender
and Subservicer shall be governed entirely in accordance with the terms of this
SA, except that the terms and conditions of any confidentiality agreement
between Subservicer and Lender or any affiliate of Lender or among Subservicer,
Lender and any third party shall remain in full force and effect according to
its original tenor. Nothing in this Section 9.4 shall preclude a Party from
disclosing the existence of the subservicing relationship created hereby to any
third party.
9.5 Entire Agreement
     This SA contains the entire agreement between the Parties with respect to
its subject matter and cannot be modified in any respect except by an amendment
in writing signed by Lender and by the President or a Vice-President of
Subservicer.
9.6 Invalidity
     The invalidity of any portion of this SA shall in no way affect the
remaining portion hereof.
9.7 Effect
     Except as otherwise stated herein, this SA shall remain in effect until
Lender’s interest in all of the Mortgage Loans referred to, including the
underlying security, are liquidated completely, unless sooner terminated or
expired pursuant to the terms hereof.
9.8 Applicable Law
     This SA shall be interpreted in accordance with the substantive laws of
Georgia applicable to contracts made and to be performed wholly within Georgia.
9.9 Notices
     All notices, requests, demands and other communications which are required
or permitted to be given to a Party under this SA shall be in writing and shall
be deemed to have been duly given: (i) upon the receipt thereof by the recipient
Party; or (ii) upon the sending thereof (A) by registered or certified mail,
postage prepaid, return receipt requested; or (B) by a recognized overnight
courier service-marked in each instance for the attention of the President of
the Subservicer or the individual designated by Lender from time to time in a
written notice delivered to Subservicer, as the case may be-and addressed to the
recipient Party at that Party’s address set forth on the first page hereof or to
such other address in the United States of America as the recipient shall
specify in a notice delivered to the other Party in accordance with this
Section.
9.10 Waivers

28



--------------------------------------------------------------------------------



 



     Either Party may, by written notice to the other: (i) waive compliance with
any of the terms, conditions or covenants required to be complied with by the
other hereunder; and (ii) waive or modify performance of any of the obligations
of the other hereunder. The waiver by either Party of a breach of any provision
of this SA shall not operate or be construed as a waiver of any other or
subsequent breach.
9.11 Binding Effect
     This SA shall inure to the bebefit of and be binding upon the Parties and
their successors and permitted assigns.
9.12 Headings
     Headings of the Articles and Sections of this SA are for reference purposes
only and shall not be deemed to have any substantive effect.
9.13 Use of Nonpublic Personal Information
     Each Party agrees that is it prohibited from disclosing or using “nonpublic
personal information” (as such term is, from time to time, defined under
Applicable Requirements) provided to it by the other Party, except to the extent
necessary to perform, effect, administer or enforce any transaction or service
contemplated by this SA or as otherwise permitted under Applicable Requirements.
Each Party agrees that its affiliates may disclose or use “nonpublic personal
information” only to the extent that such Party may use and disclose such
information hereunder. Each Party agrees that any solicitation for Optional
Insurance under Section 4.2 of this SA shall be deemed an activity in the
ordinary course of business for which such information was given under this SA;
provided, however, that the agreement under this Section 9.13 shall not be
deemed to negate any requirement for Lender’s prior consent under Section 4.2.
Lender shall be responsible for delivering to any Mortgagor each initial and
annual notice required under Applicable Requirements with respect to the use and
disclosure of “nonpublic personal information” and shall promptly provide to
Subservicer any “opt out” notice from a Mortgagor received directly by Lender or
its affiliates. Subservicer shall maintain measures in place appropriate, in
Subservicer’s reasonable judgement to the nature and complexity of Subservicer’s
business and obligations under this SA, to provide physical, electronic and
procedural safeguards for the use and disclosure of “nonpublic personal
information” in accordance with Applicable Requirements. Subservicer agrees to
take appropriate action to address incidents of unauthorized access or misuse of
“sensitive customer information” (as such term is, from time to time, defined
under Applicable Requirements). Subservicer further agrees to notify Lender as
soon as possible of any incidents of unauthorized access to or misuse of
“sensitive customer information.”
9.14 Confidentiality
     Each Party will hold the Confidential Information of the other Party in
strict confidence. The receiving Party will not use or make any disclosure of
Confidential Information to anyone without the express written consent of the
disclosing Party, except to the receiving Party’s employees, agents, vendors,
advisors and regulators if disclosure is necessary for the performance of this
SA or defense of any claims under this SA. At any time during the term of this
SA or following its expiration or termination, the receiving Party will, at the
request of the disclosing Party, destroy any Confidential Information (including
all copies thereof in its possession within five (5) Business Days after
receiving written request by the disclosing Party. The receiving Party shall
provide the disclosing Party access to Confidential Information in connection
with the defense of any claims hereunder. The obligation to

29



--------------------------------------------------------------------------------



 



protect the confidentiality of all Confidential Information disclosed by either
Party prior to such termination shall survive the termination of this SA.
9.15 Counterpart Execution and Facsimile Delivery.
     This SA may be executed in multiple counterparts, each of which when
conformed, shall constitute one and the same document. This SA may be executed
and delivered by facsimile signatures, which shall, for all purposes hereunder,
be deemed effective as original signatures.
IN WITNESS WHEREOF, each Party has caused this SA to be signed in its corporate
name by its proper officers duly authorized, as of the day, month and year first
written above.

     
SUBSERVICER
  LENDER
 
   
SUNSHINE MORTGAGE CORPORATION, a
  ebank MORTGAGE, LLC, a
Georgia corporation
  Georgia limited liability company

                     
By:
  /s/ Gary R. Rhineheart
 
      By:   /s/ Lucien J. Barrette
 
   
 
  Gary R. Rhineheart                Lucien J. Barrette    
 
  It’s CEO                It’s President    
 
                    ATTEST:           ATTEST:    
 
                   
By:
  /s/ Elizabeth Blanchard
 
      By:   /s/ Wayne W. Byers
 
   
 
  Elizabeth Blanchard                Wayne W. Byers    
 
  It’s Secretary                It’s Secretary    
 
                   
 
  (corporate seal)           (corporate seal)    

30



--------------------------------------------------------------------------------



 



SCHEDULE I
OPTIONAL SERVICES

o   If the box at the left margin of this line contains an “x” at the time of
execution of this SA by Lender, then Lender has elected to utilize the Private
Label Servicing Option more fully
described in Section 2.9.1.   o   If the box at the left margin of this line
contains an “x” at the time of execution of this SA by Lender, then Lender has
elected to utilize the Monthly Borrower Statement Option more fully
described in Section 2.9.2.   o   If the box at the left margin of this line
contains an “x” at the time of execution of this SA by Lender, then Lender has
elected to utilize MERS as more fully described in Section 2.9.3.

31



--------------------------------------------------------------------------------



 



SCHEDULE II
COMPENSATION TO SUBSERVICER
     For providing the services contained in this SA, Lender agrees that
Subservicer shall earn, and Lender shall pay to Subservicer, all applicable
fees, charges and requests for reimbursement as outlined in this SA. Unless
funds are drawn by Subservicer under Section 3.5 or withheld therefrom by
Subservicer in accordance with this SA, Lender shall remit funds to Subservicer
to cover all sums due Subservicer hereunder (including without limitation P&I
Advances requested by Subservicer and required to be funded by Lender in
accordance with Section 3.5, as calculated by Subservicer’s Fidelity System),
and within two (2) Business Days after Lender’s receipt of Subservicer’s invoice
therefor.
I. Subservicing Fees, Setup Fees/Account Maintenance Fee Schedules; Fees for
Optional Services
     A. Setup Fees due Subservicer are as follows:
          (1) A $0.00 per Investor setup fee is due Subservicer from Lender for
each Investor established on Subservicer’s Fidelity System on behalf of Lender.
          (2) A per Mortgage Loan setup fee shall be due Subservicer on the date
of commencement of the related subservicing, in the following amounts:
               (a) Lender’s reimbursement of Subservicer’s actual out-of-pocket
setup costs and expenses, including reasonable travel expenses as applicable, in
the case of the Original Subservicing; provided, however, that such
reimbursement may be waived by Subservicer; and
               (b) $0.00 per Mortgage Loan for automated setup (i.e., in which
substantially all required data concerning the Mortgage Loan, including master
file data, escrow and, if applicable, ARM information is delivered to
Subserviced by electronic interface, the cost of which shall be paid by Lender;
and
               (c) $0.00 per Mortgage Loan for manual setup; and
               (d) $1.25 for any Original Subservicing Mortgage Loan that, as of
its Transfer Date, has been paid in full or transferred service released and is
being transferred to Subservicer solely for the purpose of IRS reporting at the
end of the calendar year in which the Transfer Date occurs.
     B. (1) The monthly per Mortgage Loan subservice fee due Subservicer
hereunder:
               (a) is $6.06 for a fixed-rate Mortgage Loan (including a
“balloon” or “balloon reset” Mortgage Loan or a converted ARM) or an ARM
Mortgage Loan which does not necessitate special or accelerated collection
(delinquency, loss mitigation, or home ownership and/or debt management
counseling) activities beyond those normally required to service standard
conventional Fannie Mae or Freddie Mac loan or loans insured by FHA or
guaranteed by the VA or USDA/RHS;

32



--------------------------------------------------------------------------------



 



               (b) is $7.25 for a fixed-rate Mortgage Loan (including a
“balloon” or “balloon reset” Mortgage Loan or a converted ARM) or ARM Mortgage
Loan which does not satisfy the condition specified hereabove;
               (c) is $0.25 for any Original Subservicing Mortgage Loan that, as
of its Transfer Date, has been paid in full and is being transferred to
Subservicer solely for the purpose of IRS reporting at the end of the calendar
year in which the Transfer Date occurs. Such Mortgage Loan(s) shall be purged
from the Fidelity system following IRS reporting for the year in which the
Transfer Date occurs and, thereafter, no additional charges shall accrue. In
addition, any Mortgage Loan which pays in full during the last ninety (90) days
of any calendar year shall not be purged from the Fidelity System at year-end
but shall remain on the Fidelity System until the end of the following calendar
year and shall be billed at the rate provided for in this subsection starting
with the calendar month following the month in which the payoff occurs;
               (d) shall be computed as of the close of business on the last
Business Day of the month in which the payoff occurs;
          (2) If, at any time after the First Transfer Date occurs hereunder,
the number of Mortgage Loans subserviced hereunder is less than 0 (determined as
of the last day of the month in question), then a monthly Account Maintenance
Fee of $1,000 shall be payable to Subservicer for each such month.
          (3) The monthly per Mortgage Loan subservice fee due Subservicer shall
be adjusted (each, a “Fee Adjustment”) effective as of the annual renewal date
of this SA, but, in any event, only if based upon the mutual agreement of Lender
and Subservicer.
     C. During each month during the Term hereof or any extension thereof,
Lender agrees that Ancillary Income shall be deemed as 100% earned by
Subservicer and claim no portion thereof.
     D. Subservicer shall collect from Lender an additional $20.00 per month for
each Mortgage Loan (i) thirty (30) or more days delinquent, (ii) which has been
referred to counsel for commencement of foreclosure proceedings, (iii) whose
Mortgagor is a debtor in a pending bankruptcy proceeding, or (iv) which is REO
managed by Subservicer, each to defray the increased costs necessarily incurred
by Subservicer. Subservicer may, at its sole option, waive this charge for newly
closed originations which have either a pending or recently completed service
release sale statues and which delinquency is caused by the Mortgagor’s
expressed confusion regarding the transfer.
     E. (1) All Mortgage Loans will be covered by lifetime freely transferable
verified Transamerica Real Estate Tax Service (“TRETS”) or First American Real
Estate Tax Service (“FARETS”) contracts, paid for by Lender. All tax service
charges are the responsibility of Lender, including costs incurred by
Subservicer for charges assessed by

33



--------------------------------------------------------------------------------



 



tax authorities or FARETS (for FARETS contracts or for TRETS contracts that
FARETS has succeeded to by merger) in connection with their providing duplicate
tax bills to Subservicer. If a FARETS real estate tax service contract is not in
existence at time subservicing commences, Subservicer will order same from
FARETS and charge Lender the amount per Mortgage Loan actually invoiced to
Subservicer by FARETS plus a $2.00 per Mortgage Loan service charge.
Notwithstanding the foregoing, certain Mortgage Loans may be transferred to
Subservicer without a real estate tax contract in effect on the following terms
and conditions, which are hereby specifically acknowledged and agreed to by
Lender:
          (a) Subservicer shall have no obligation to order a tax service
contract for any Mortgage Loan provided that Lender has identified, prior to the
transfer of servicing to Subservicer, such loan as one for which Lender does not
want a tax contract obtained. If Lender fails to provide such identification and
Subservicer orders a tax service contract on such a loan, the cost shall be
billed to Lender. If it is subsequently discovered by either Party that such
contract was ordered in error, Subservicer shall cancel such contract and a
refund, if any is forthcoming from the tax service company, shall be credited to
Lender.
          (b) Subservicer’s obligations under Section 2.3(f) of this SA shall
not apply to any Mortgage Loans for which Lender has elected not to have a tax
service contract obtained nor shall Subservicer’s obligations under
Section 2.3(h) apply to such Mortgage Loans with respect to the payment of items
the non-payment of which would have been disclosed by a tax service contract.
          (c) Lender shall bear the sole risk, including any failure to comply
with Applicable Requirements, resulting from the failure to obtain tax contracts
on such Mortgage Loans, the failure to monitor the status of taxes and
assessments, or the failure to pay outstanding taxes and assessments. The
Parties acknowledge that these agreements concerning real estate tax service
contracts are being made at the direction of Lender and, as a result thereof,
Subservicer shall be entitled fully to indemnification by Lender pursuant to
Section 8.3 of the SA.
          (2) If a transferable life of loan flood zone determination is not in
effect on the related Mortgage Loan Transfer Date, naming Subservicer as the
Party to be notified in case of any flood zone redetermination of the related
Mortgaged Premises, then Lender will reimburse Subservicer for any charges
billed to Subservicer by Subservicer’s flood zone tracking service vendor as a
consequence of flood zone remapping of the Mortgaged Premises.
     F. Lender receives the benefit of all Escrow Accounts and P&I float. Escrow
Account deposits shall be deposited at the direction of Lender, subject to all
Applicable Requirements.
     G. If Lender elects the PLS Option in accordance with Section 2.9.1: (i) a
one-time design and setup fee of $0.00 shall be due Subservicer on the date of

34



--------------------------------------------------------------------------------



 



commencement of the related subservicing; and (ii) the additional fee per
Mortgage Loan per month (determined as of the first day of each month) is $0.25,
with a per month aggregate minimum of                                         .
     H. Subservicer shall earn and be paid a flat fee of $100 per Mortgage Loan
for each Mortgage Loan assigned to FHA under Title I of the National Housing
Act.
     I. Subservicer shall earn and be paid a monthly fee of $0.00 for each
separate Investor remittance method.
     J. If Lender elects the MBSO in accordance with Section 2.9.2, then; (i) a
one-time design and setup fee of $0.00 shall be due Subservicer on the date of
commencement of the related subservicing; and (ii) an additional fee per
Mortgage Loan per month (determined as of the first day of each month) of $0.75
will be charged. The additional fees under clause (ii) include, and are based
upon, applicable third-party production charges and U.S. Postal Service per
letter postage as of the date of this SA and are subject to increase as
production and postage charges are increased.
     K. Subservicer is entitled to retain all (100%) of all Loss Mitigation fees
and expenses paid or allowed from time to time by the Agencies, HUD, FHA, VA and
PMI Companies and any other Investor, in consideration of Subservicer’s loss
mitigation activities with respect to any Mortgage Loans. If Subservicer
performs loss mitigation activities at Lender’s request and there is no other
source of compensation to Subservicer therefore, then Lender will compensate
Subservicer at the same level as the standard compensation Fannie Mae would have
allowed, at the time in question, for the same services for a Mortgage Loan
owned or securitized by Fannie Mae. At the date hereof, the Fannie Mae standard
schedule of allowances for Loss Mitigation Fees includes the following sums for
the following activities: $1,000 for a pre-foreclosure sale transaction; $500
for a mortgage modification transaction; and $500 and reimbursement for title
expenses for a deed in lieu of foreclosure transaction. Subservicer will
endeavor to collect its expenses and charges for title, recording, escrow and
related independent services from the Mortgagors or other responsible third
parties first before requiring reimbursement from Lender.
     L. The per Mortgage Loan setup fee due Subservicer pursuant to
Section I.A.(2) above shall be increased by $1.00 in the case of manual setup of
MERS information on the Fidelity System and by $0.50 in the case of automated
setup of MERS information on the Fidelity System.
     M. If, during any calendar month, one percent (1.0%) or more of the
Mortgage Loans are paid in full, Subservicer shall be entitled to an additional
fee of $115.00 per paid in full Mortgage Loan in excess of the number equaling
one percent (1.0%) in order to defray the incremental costs of processing
satisfactions. The percentage shall be determined by dividing the number of paid
in full Mortgage Loans during such calendar month by the number of Mortgage
Loans on the Fidelity System as of the last day of the preceding calendar month.

35



--------------------------------------------------------------------------------



 



II. Mortgage Loan Exit Fee
     A. An Exit Fee equal to Subservicer’s internal costs and expenses
(including, without limitation, labor, reasonable supplies, telephone, mailing,
telecopy and photocopy expenses) attributable to the servicing transfer is
payable to Subservicer; provided, however, that the Exit Fee shall not exceed
$13.00 per Mortgage Loan. In addition, Lender shall pay all shipping charges,
Investor transfer fees, document preparation charges for Mortgage Loan
assignments, and recording charges incurred by Subservicr from third parties in
connection with the servicing transfer of any Mortgage Loan (collectively, “Exit
Related Charges”). Except as otherwise provided in this Paragraph II.A, the Exit
Fee and Exit Related Charges shall apply during the entire Term of this SA and
after its expiration or termination. The Exit Fee and Exit Related Charges shall
be payable with respect to each Mortgage Loan no longer serviced or subserviced
hereunder at the time of cessation of servicing or subservicing, whether by
passage of time or as a consequence of a material breach by Lender hereunder or
otherwise; provided, however, that:
     (1) the Exit Fee and Exit Related Charges shall not be payable for any
Mortgage Loan if that Mortgage Loan was paid at its maturity or prepaid; or
     (2) the Exit Fee shall not be payable for any Mortgage Loan if :
(a) Subservicer is in material breach of this SA and such breach has not been
cured as provided in Section 5.5 of this SA; or (b) Subservicer terminates this
SA before expiration of the Term of this SA for any reason except for material
breach by Lender.
     B. Notwithstanding the preceding Paragraph II.A, the per Mortgage Loan Exit
Fee during any calendar quarter during the Term shall be limited to Lender’s
reimbursement of the third party out-of-pocket expenses incurred by the
Subservicer if all of the following conditions are satisfied for that calendar
quarter:
          (1) the total number of Mortgage Loans subservice released in that
calendar quarter is 0 or less;
          (2) any Mortgage Loan in question was identified by Lender to
Subservicer, on or before its Transfer Date, as being one for which service
release is expected to occur. At such time as Lender so identifies the Mortgage
Loan(s), Lender may also direct Subservicer not to perform any or all of its
services hereunder in connection with such Mortgage Loan. There shall be no
abatement of Subservicer’s fees as a result of such direction. Lender shall bear
the sole risk, including any failure to comply with Applicable Requirements,
resulting from such direction and Lender expressly acknowledges and agrees that
Subservicer shall be entitled fully to indemnification by Lender; and

36



--------------------------------------------------------------------------------



 



          (3) the Mortgage Loan in question was not subserviced by Subservicer
for more than 120 days; and
          (4) at the close of business on the last Business Day of the calendar
year in question, the total number of Mortgage Loans remaining unreleased is not
less than 0 .
     C. In addition, Subservicer shall be entitled to be reimbursed by Lender
for any setup costs and expenses paid by Subservicer pursuant to
Paragraph I.A(2) if there is a servicing transfer of any of the Original
Mortgage Loans prior to the third anniversary of the first Transfer Date.
III. Exceptional Expenses; Power to Terminate Subservicing of Certain Mortgage
Loans
     A. The compensation due Subservicer under this SA was negotiated upon the
assumptions that: (i) prior to Subservicer’s commencement of subservicing
activities hereunder, the Mortgage Loans were continuously serviced and/or
subserviced in accordance with Applicable Requirements; (ii) each entity
transferring the servicing or subservicing of the Mortgage Loans to Subservicer
hereunder has fully and timely complied with Subservicer’s reasonable transfer
instructions; and (iii) complete and accurate Mortgage Loan Servicing
information for all data fields reasonably required by Subservicer has been
provided to Subservicer, to properly convert all information and fields into
Subservicer’s Fidelity System in conformity with Fidelity’s requirements.
     B. Without limiting the generality of Section 8.3(a) of this SA:
          (1) Lender shall reimburse Subservicer for all reasonable exceptional
expenses (such as expenses for employee overtime, temporary help and telephone
and overnight courier expenses) necessarily incurred by Subservicer to correct
any inaccuracies in the assumptions set forth in Section III.A above.
Subservicer shall keep Lender advised of the expenses for which Subservicer
shall expect reimbursement; provided, however, that such undertaking to advise
Lender shall not be deemed an obligation on Subservicer’s part to obtain
Lender’s consent prior to incurring such expense.
          (2) Subservicer agrees to notify Lender of any breach in Lender’s
representations and warranties promptly after actual knowledge thereof by the
management (department manager or senior) of Subservicer. If such notice to
Lender occurs prior to the servicing transfer of the Mortgage Loan(s) affected
by such breach, Lender shall be afforded the opportunity to cure such breach, to
Subservicer’s satisfaction, before transfer to Subservicer, but such cure shall
not release Lender of its indemnification obligations hereunder. If such notice
to Lender occurs after the Transfer Date of the Mortgage Loan(s) affected by
such breach, Subservicer shall have all rights and remedies contained in and
provided by this SA..

37



--------------------------------------------------------------------------------



 



          (3) With respect to any Mortgage Loans which have not been, prior to
their respective Transfer Dates, continuously serviced or subserviced in
accordance with Applicable Requirements in all material respects, Subservicer
shall have a continuing option, subject to Subservicer’s compliance with
Applicable Requirements, especially those mandating the giving of notice of a
subservicing transfer, to determine (and to notify the Mortgagors and Lender of
that determination) that, as of a future date certain, Lender or Lender’s
designee will thereafter be servicing or subservicing such Mortgage Loans.
     C. In addition, Lender shall reimburse Subservicer for any additional
Fidelity charges incurred by Subservicer as a result of Subservicer’s compliance
with any Freddie Mac, Fannie Mae or Ginnie Mae requirement that Subservicer
report under additional lender numbers or branch numbers.

38



--------------------------------------------------------------------------------



 



SCHEDULE 2.5(d)
FORM OF CORPORATE RESOLUTION – SIGNING OFFICERS
     RESOLVED, that the individuals named in the next paragraph are hereby
appointed as officers of ebank Mortgage, LLC (“Lender”), with the respective
titles set forth to each individual’s name (each individual is referred to
herein as an “Appointee”), but only for the sole, limited and exclusive
purposes, acting on behalf of Lender, of signing, executing and (where required
by law or custom) attesting, acknowledging and/or recording: (1) requests for
delivery of custodial mortgage loan documents, reconveyances, substitution of
trustees, discharges, releases, satisfactions, and assignments of deeds of
trust, trust deeds, mortgages and security deeds (each, a “Security Instrument”)
which Security Instruments secure paid in full mortgages subserviced for Lender
by Sunshine Mortgage Corporation (“Subservicer”) pursuant to that certain
Subservicing Agreement dated as of September 25th, 2006 (the “SA”) between
Lender and Subservicer; (2) partial releases of collateral encumbered by any of
the Security Instruments, but only with the prior written approval of an
appropriate official of Lender or Investor in each instance; (3) modifications
and/or extensions of so-called “balloon reset” owned or backing a security
issued by Fannie Mae or Freddie Mac, but only in accordance with applicable
guidelines issued by those Agencies and the related mortgage loan documents;
(4) modifications of notes and Security Instruments, to reamortize the remaining
unpaid principal balance of the mortgage loans secured thereby, at the same
interest rate and unexpired term, but only upon : (a) a substantial curtailment
of mortgage loan principal, and (b) the prior written consent of Lender and, if
applicable, of Fannie Mae, Freddie Mac, HUD, USDA/RHS or VA; (5) assignments,
substitution of trustees, pleadings, notices, deeds and other instruments
necessary to institute, continue or complete foreclosures of loans subserviced
for Lender by Subservicer, but only if the foreclosure has been approved by an
appropriate official of Lender and/or Investor in each instance; and (6) any and
all other related instruments and documents, including without limitation
(i) the power to request mortgage loan documents from any document custodian or
Investor holding the same, and (ii) the power to endorse instruments required to
effectuate mortgage loan payments or refunds (such as checks evidencing such
payments or refunds);
     FURTHER RESOLVED, that the Appointees’ respective names and offices are as
follows:

      Name   Title
Gary Rhineheart
  Vice President and Assistant Secretary
Fred Powell
  Vice President and Assistant Secretary
Elizabeth Blanchard
  Vice President and Assistant Secretary
Lynne Tew
  Vice President and Assistant Secretary

39



--------------------------------------------------------------------------------



 



      Name   Title
Arline Causey
  Vice President and Assistant Secretary
Jody Stump
  Vice-President and Assistant Secretary

it being understood that each Appointee herein is a current employee of
Subservicer or of a “Recon Firm” (as defined in the SA);
     FURTHER RESOLVED, that all acts and doings of each Appointee as a Vice
President or Assistant Secretary of Lender shall in all respects be consistent
with and in furtherance of the duties and obligations of Subservicer under the
SA, as that SA may have been, and may hereafter be, amended, supplemented or
superseded.
     FURTHER RESOLVED, that each appointment of each Appointee made hereunder
shall automatically expire: (i) when and if these resolutions are repealed,
rescinded or annulled; (ii) upon the expiration or earlier termination of the
SA; or (iii) when Lender delivers written notice to Subservicer of such repeal,
rescission or annulment; and an Appointee’s appointment hereunder shall
automatically terminate upon: (1) the termination of the employer-employee
relationship between Appointee and Subservicer or upon termination of the
employer-employee relationship of the Appointee and Subservicer’s Recon Firm, as
the case may be; (2) upon the resignation of the Appointee, delivered to
Subservicer or to Lender directly; or (3) as to Appointees employed by a Recon
Firm, upon the termination of the outsourcing relationship between Subservicer
and that Recon Firm.
     FURTHER RESOLVED, that no present or future Appointee: (i) shall ever be
deemed to be an employee of Lender for any purpose; (ii) shall ever be entitled
to compensation of any kind or type from Lender; and (iii) shall ever be
entitled to any benefits whatsoever granted by Lender or by law or regulation to
other officers, directors or employees of Lender.
-END-

40